Envestnet Asset Management, Inc. and its Affiliates Code of Ethics Revised 11/25/08 CODE OF ETHICS I.INTRODUCTION Employees of Envestnet Asset Management, Inc. and its affiliates (the “Firm”) have a fiduciary duty to place the interests of Advisory Clients ahead of its own and the Firm’s.Each employee must avoid any activity or relationship that may reflect unfavorably on the Firm as a result of a possible conflict of interest, the appearance of such conflict, the improper use of confidential information or the appearance of any impropriety. This Code of Ethics (“Code”) sets forth procedures and limitations pursuant to the requirements of Rule 204A-1 under the Investment Advisers Act of 1940, as amended and the requirements of Rule 17j-1 under the Investment Company Act of 1940. Employees must comply with this Code and all applicable federal securities laws, and avoid activities, interests and relationships that might interfere with making decisions in the best interests of the Firm's Advisory Clients. For purposes of the this Code, “Advisory Client" shall mean any fund for which the Firm serves as a general partner, or any person or entity for which it serves as investment advisor, renders investment advice or makes investment decisions. A.Individuals Covered by the Code The Code applies to all of the Firm’s Supervised Persons. The Code’s applicability to temporary employees, consultants, independent contractors and certain employees of affiliates will be determined on a case-by-case basis by the Chief Compliance Officer or authorized designee.For purposes of adhering to the Code’s requirements, Supervised Persons are classified into one of two categories: (1)Access Persons; and (2)Investment Persons Access Persons The determination as to whether an individual is an Access Person shall be made by the Firm’s Legal & Compliance Department. An Access Person is generally defined as any officer, director or partner of the Firm or any Supervised Person, as the case may be, who (i) has access to nonpublic information regarding Advisory Clients' purchases or sales of securities, (ii) is involved in making securities recommendations to Advisory Clients, (iii) has access to such recommendations that are nonpublic, or (iv) has access to nonpublic information regarding the portfolio holdings of the PMC Funds and 3-to-1 Funds in which the Firm serves as the investment advisor. Under the Firm’s Code, all employees are defined as Access Persons. Investment Persons An Investment Person shall mean an employee of the Firm who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by the PMC Funds or 3-to-1 Funds or who helps execute those decisions made to such Funds regarding the purchase or sale of securities by such Funds. 1 B.Standards of Business Conduct As fiduciaries, all Supervised Persons must at all times: (1) Place the interests of Advisory Clients first.All Supervised Persons must scrupulously avoid serving their own personal interests ahead of the interests of the Firm's Advisory Clients.Supervised Persons may not induce or cause an Advisory Client to take action, or not to take action, for personal benefit, rather than for the benefit of the Advisory Client.For example, a supervisor or employee would violate the policy by causing an Advisory Client to purchase a security the supervisor or employee owned for the purpose of increasing the price of that security. (2) Avoid taking inappropriate advantage of their position.The receipt of investment opportunities, perquisites or gifts from persons seeking business from the Firm or its Advisory Clients, could call into question the exercise of the independent judgment of a Supervised Person.Supervised Persons may not, for example, use their knowledge of portfolio transactions to profit by the market effect of such transactions. (3) Avoid trading on material nonpublic information and insider trading. Supervised Persons possessing material nonpublic information regarding any issuer of securities must: inform the Firm’s Chief Compliance Officer or authorized designee that they are in possession of such information; refrain from purchasing or selling securities of that issuer until the information becomes public or is no longer considered material; and refrain from passing along such information except to those employees of the Firm that must have such information to perform their jobs (in which case such employees must be notified to follow the same restrictions).Securities laws prohibit the trading of securities of an issuer while in possession of material nonpublic information regarding such issuer (“insider trading”).Any person who passes along material nonpublic information (“tipping”) may also be in violation of securities laws.Information is “material” if there is a substantial likelihood that a reasonable investor would consider it important in deciding whether to buy, sell or hold securities.Information about a company is “nonpublic” if it is not generally available to the investing public.Information received under circumstances indicating that it is not yet in general circulation and which is attributable, directly or indirectly, to the company or its insiders is likely to be deemed nonpublic information. Supervised Persons who possess material nonpublic information about a company may not trade in that company’s securities for their own accounts, accounts in which they have a beneficial interest or any Advisory Client account.In addition, Supervised Persons may not recommend trading in those securities and may not pass the information along to others.These prohibitions remain in effect until the information has become public. Employees are required to initially and annually certify their compliance with the Firm’s Insider Trading Policy. Please refer to the Firm’s Insider Trading Policy for further detailed information. 2 (4) Conduct all personal securities transactions in full compliance with this Code including both pre-clearance and reporting requirements.Doubtful situations always should be resolved in favor of Advisory Clients.Technical compliance with the Code's provisions may not insulate from scrutiny any securities transactions or actions that indicate a violation of the Firm's fiduciary duties. C.Compliance with Laws and Regulations Supervised Persons must, at a minimum, comply with all applicable legal requirements, including applicable federal and other securities laws.Supervised Persons shall be aware that they may be held personally liable for any improper or illegal acts committed during the course of their employment and that ignorance of laws and regulations is not a defense.Supervised Persons must comply with the requirements of Rule 204A-1 under the Investment Advisers Act of 1940, as amended and the requirements of Rule 17j-1 under the Investment Company Act of 1940, which makes it unlawful: ● To employ any device, scheme or artifice to defraud an Advisory Client or investment company; ● To make any untrue statement of a material fact to an Advisory Client or investment company or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; ● To engage in any act, practice or course of business that operates or would operate as a fraud or deceit on an Advisory Client or investment company; or ● To engage in any manipulative practice with respect to an Advisory Client or investment company. II.REPORTING REQUIREMENTS For purposes of this Code, the following words shall mean: Reportable Accounts:“Reportable Accounts” include any securities accounts (held at a broker/dealer, transfer agent, investment advisory firm or other financial services firm) held in the name of a Supervised Person, spouse, domestic partner or minor child of a Supervised Person, any securities accounts of any other person who lives with the Supervised Person and for whom the Supervised Person provides material financial support, and any account in which any such persons have a controlling or Beneficial Interest.This also includes accounts for which a Supervised Person has power of attorney, serves as executor, trustee or custodian. Beneficial Interest: “Beneficial Interest” means having a direct or indirect financial interest, which is the opportunity to profit directly or indirectly from a transaction in securities.Direct beneficial interest is usually clear, such as securities held in accounts in the individual’s name.Examples of indirect beneficial interest may include, but are notlimited to the following:(i) securities held in the name of any relative presently sharing your home; (ii) securities held by others for your benefit; (iii) securities held by a trust in which you have an interest; (iv) securities held in any partnership in which you are a partner; or (v) pledged securities held for your benefit.Whenever you are not sure if you have a Beneficial Interest, please consult with the Firm’s Chief Compliance Officer or authorized designee. 3 Investment Control:“Investment Control” means the power to influence or direct the disposition of an investment.This would include any securities transaction in which a Supervised Person participates in the decision to buy or sell.It may not always be clear if investment control exists.For example, a Supervised Person may have investment control over a transaction in a discretionary account.That could happen if the Supervised Person expresses an investment opinion or suggestion regarding a specific security to the broker who has discretionary authority over the account.If you are unclear whether you have investment control, please consult with the Firm’s Chief Compliance Officer or authorized designee. Reportable Securities:"Reportable Securities" include all securities defined as such under the Investment Advisers Act of 1940, as amended.They include: ● Debt and equity securities (including transactions in exchange trade funds (“ETFs”)’ ● Options (put, call, straddle) on securities, on indices, and on currencies or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing; ● Most forms of limited partnership and limited liability company interests, including interests in private investment funds (e.g., hedge funds); and ● Shares of the PMC Funds or 3-to-1 Funds. However, “Reportable Securities” do not include: ● Direct obligations of the U.S. Government (e.g., treasury securities); ● Money market instruments (e.g., bankers' acceptances, bank certificates of deposit, commercial paper, repurchase agreements and other high quality short-term debt instruments); ● Shares of money market funds; ● Shares of open-end mutual funds that are not advised or sub-advised by the Firm (or an affiliate of the Firm); and ● Shares issued by unit investment trusts that are invested exclusively in one or more open-end mutual funds, none of which are funds advised by the Firm (or an affiliate of the Firm). A.Initial, Annual and Amendment Certifications Upon joining the Firm, the Legal & Compliance Department provides each employee with a copy of the current Code.Within ten (10) days of beginning employment with the Firm and on annual basis thereafter, all Access Persons must complete and return to the Firm’s Legal & Compliance Department the Certification of Compliance with the Code of Ethics.Access Persons must certify in writing that they have: (a) received a copy of the Code; (b) read and understood all provisions of the Code; and (c) agree tocomply with the Code (or have complied with the Code).The Certification of Compliance of the Code of Ethics must be signed and dated by the Access Person.If material amendments are made to the Code, the Legal & Compliance Department will distribute the supplement or amended Code to all Access Persons.Each Access Person will be required to submit the signed Certification of Compliance with the Code of Ethics within ten (10) days of the receipt of the supplement or amended Code.In addition, each Access Person must submit an annual certification within thirty (30) days after the Firm’s fiscal year-end (i.e., by April 4 B.Initial and Annual Disclosure of Personal Holdings Within ten (10) days of employment with the Firm and on an annual basis thereafter, each Access Person must disclose all holdings of Reportable Securities (including the PMC Funds and 3-to-1 Funds) in which such Access Person has a Beneficial Interest on the Employee Brokerage Account Disclosure Form. The Employee Brokerage Account Disclosure Form must include:(a) a listing of all accounts in which the Access Person has a Beneficial Interest that could hold Reportable Securities regardless of what, if any, securities are maintained in such accounts (thus, even if an account doesn’t hold Reportable Securities, but has the capability of holding Reportable Securities, the account must be disclosed); (b) a listing of all Reportable Securities (including the PMC Funds and 3-to-1 Funds) held in the above accounts; and (c) a listing of all Reportable Securities not held in securities accounts in which the Access Person has a Beneficial Interest, such as physical certificates.The Employee Brokerage Account Disclosure Form must be signed and dated by the Access Person. To satisfy the Firm’s reporting requirements, an account statement for each account maintained with a broker, dealer or bank in which an Access Person has a Beneficial Interest must be attached to the Employee Brokerage Account Disclosure Form.In the event that the Firm utilizes a third party technology vendor to assist in the reporting requirements, an Access Person can log in and affirm that the holdings report provided by the vendor is accurate. The information contained in the Employee Brokerage Account Disclosure Form must be current as of a date no more than forty-five (45) calendar days prior to the date an employee joins the Firm or the date the report is submitted (with respect to annual updates). The annual Employee Brokerage Account Disclosure Form must be submitted by Access Persons to the Firm’s Legal & Compliance Department within thirty (30) days after the Firm’s fiscal year-end (i.e., by April . C.
